DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 28, 49, 79, 151, 154-156, 184, 185, 231, 239, 245 and 275 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 79, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The metes and bounds of the other rejected claims are unclear due to the recitation in (for example) claim 1 of the functional language that the excipient modulates viscosity and/or turbidity and for the recitation in claim 156 that the excipient further increases the osmolarity of the solution, modulates the pH of the solution and/or buffers the pH of the solution.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. In the instant case, the claims do not provide a discernable boundary on what provides the functional characteristic to the claimed compounds. The specification provides examples of compounds that modulate viscosity and/or turbidity. However, the specification does not describe what structural characteristics provide the claimed functions and no common structure in these compounds is identified as providing the claimed functions of these excipients. 
Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 28, 79, 151, 154, 155, 184, 185 and 245 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (US 2011/0098343, cited on IDS).
Hayes et al. disclose compositions comprising antisense oligonucleotides and an excipient that modulates viscosity and/or turbidity, specifically mannitol. See example 2.  Hayes et al. disclose that the solutions containing mannitol were clear and free of visible particles (i.e., aggregates). The instant specification indicates in example 2 that a visually clear solution has a turbidity of less than 20 NTU. The antisense compound in the composition comprised 2’-MOE sugars and was present at 25mg/mL.
Example 1 describes that the formulations were produced by adding the excipient-containing vehicle to stock solutions of the antisense compound. While Hayes et al. do not specifically disclose this step is performed for the purpose of reducing viscosity as recited in claim 245, because Hayes et al. disclose the claimed method step, this outcome is assumed in the absence of factual evidence to the contrary to occur.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 79, 151, 231, 239 and 275 are rejected under 35 U.S.C. 103 as being obvious over Monia et al. (US 2011/0294868, cited on IDS). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Monia et al. teach antisense oligonucleotides targeted to transthyretin and compositions comprising such oligonucleotides. At paragraphs 316-318 Monia et al. teach the compounds of the invention can contain one or more nucleosides wherein the sugar group has been modified.  Such sugar modified nucleosides may impart enhanced nuclease stability, increased binding affinity, or some other beneficial biological property to the antisense compounds.  In certain embodiments, nucleosides comprise chemically modified ribofuranose ring moieties.  Examples of chemically modified ribofuranose rings include 2’-modified sugars such as 2’-MOE.
At paragraph 388 Monia et al. teach that antisense compounds may be covalently linked to one or more moieties or conjugates which enhance the activity, cellular distribution or cellular uptake. 
At paragraph 450 Monia et al. teach the compositions of their invention may be formulated as suspensions in aqueous, non-aqueous or mixed media.  Aqueous suspensions may further contain substances which increase the viscosity of the suspension including, for example, sodium carboxymethylcellulose, sorbitol and/or dextran.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the oligonucleotides of Monia et al. to contain 2’-MOE nucleotides or a conjugate group and to formulate with an excipient that will increase the viscosity of the composition. One of ordinary skill in the art would have reason to include each of these elements and would expect success in doing so because Monia et al. specifically suggest modified nucleotides, conjugate groups and excipients that increase viscosity. While Monia et al. do not specifically teach formulations having a viscosity of less than 100 cP at 25ºC, they do clearly state the inclusion of the named excipients will increase the viscosity of a composition. Based on this teaching, the person of ordinary skill would recognize that the viscosity will change based on the quantity of excipient added and that quantity can be adjusted to produce a desired viscosity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635

/Tracy Vivlemore/Primary Examiner, Art Unit 1635